Citation Nr: 1711532	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-207 84A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Army from September 1970 to May 1972.  In addition, he served in the Army National Guard (Utah) from August 1975 to April 1982.  
This matter is on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran had also submitted a claim for posttraumatic stress disorder, but withdrew this claim on his Form 9.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The competent evidence of record does not show that Veteran's current cervical neck condition is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  


      REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist
 
The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Veteran has been provided with VA examinations.  Upon review of these examination reports, however, the Board observes that while the reports contained conclusions and data, they did not contain a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examination reports are therefore not adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2  (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

For that reason, however, this appeal was remanded by the Board in February 2015.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the necessary records were obtained in compliance with the Remand instructions, and the RO attempted to obtain a new, adequate, VA opinion.  While the Veteran failed to appear for this examination, the VA's duty to assist has nonetheless satisfied, and the Board may adjudicate the claim on the remaining evidence of record.  

After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in May 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks entitlement to service connection for a cervical spine disorder.  Specifically, he claims that his cervical spinal stenosis and myelopathy occurred as a result of a parachute jump in August 1980, during his service in the Army National Guard.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).  
The Veteran may also be eligible for benefits as a Veteran based on any period of ACDUTRA where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2015); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

In this case, after reviewing all evidence currently of record, the Board determines that service connection for a cervical spine disorder is not warranted because the evidence of record does not show that the Veteran's cervical spine disorder is related to or had its onset during service, and because the Veteran was properly notified of his scheduled VA exam and failed to report. 

The Veteran's service treatment records, while they seem to indicate an injury to the Veteran's tailbone from a parachute jump in November of 1976, and may have fractured again in September 1980.  None of these records refer to a cervical spine injury on wither of these occasions, or during any other period of service or during any period of ACDUTRA or INACDUTRA.  The first indication of treatment for a cervical spine injury was not until March 9, 1995, when a private medical evaluation stated that after being involved in an altercation, x-rays showed advanced degenerative changes in the cervical spine.  He was later diagnosed with cervical spinal stenosis and myelopathy in September 2009.  

The Veteran separated from the National Guard in 1982.  The first indication of a cervical spine injury was thirteen years after service in the National Guard.  Therefore, a continuity of symptoms is not established based on the clinical evidence of record. 

The Board has considered the statements made by the Veteran regarding his cervical spine disorder.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of cervical spinal stenosis or any other disorder of the cervical spine.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's statement of his belief that the parachute jump caused his cervical spinal stenosis is found to lack competency. 

Further, the Board has considered the assertions made by the Veteran relating to his cervical spine disorder but finds them not credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran asserts that a parachute accident during National Guard service caused his cervical spine condition.  This is corroborated by a detailed buddy statement from May 1999 in which a fellow captain in the Utah Army National Guard describes the August 1980 parachute incident, which occurred during a two-week annual training.  The Board finds no reason to doubt that the parachute incident occurred, or that the Veteran suffered a tailbone injury as a result of the jump.  However, there is a thirteen year gap between the Veteran's separation from service and the first indication of a cervical spine disorder, during which the Veteran presented for an April 2011 exam with lower back pain, but not upper back or neck pain.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to his lower back pain, but made no reference to his upper back/neck pain, now weighs against the credibility of the Veteran's statements.  

Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Finally, there is no medical nexus between the Veteran's active duty and current diagnosis, as outlined in the Board's February 2015 remand.  The medical notes and examinations provided offer plenty in the way of diagnosis and analysis.  However, due to the Veteran's failure to report for his May 2015 VA examination, there is still no nexus opinion of record relating the Veteran's cervical spine condition to his military service, whether independently occurring or related to his lumbar spine condition.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating the disorder on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal neck disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated contention linking his cervical spine disorder to the August 1980 parachute incident, or any other incident in service, is found to lack competency.

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.  



ORDER

Service connection for a cervical spine disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


